 



EXHIBIT 10.1
AMENDMENT
TO INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
     THIS AMENDMENT is entered into the effective dates specified below by and
between Miami Dade Health & Rehabilitation Services, Inc. and Humana Medical
Plan, Inc., PCA Health Plans of Florida, Inc., Family Health Plan, Inc., Humana
Health Insurance Company of Florida, Inc., Humana Insurance Company, Employers
Health Insurance Company and PCA Life Insurance Company an their affiliates who
underwrite or administer health benefit plans (collectively, “HUMANA”).
STATEMENT OF INTENT
     WHEREAS, the parties entered into a Integrated Delivery System
Participation Agreement which has been amended from time to time dated
4/l//99(“Agreement”); and
     WHEREAS, the parties desire to amend the Agreement as follows:

  1.   Amendment No. 3 which incorporates Attachment 0 “Delegation of
Utilization Review/Management” is deleted in its entirety from the Agreement and
all Utilization Management delegation written adverse determination notification
functions are rescinded. This will be effective August 8. 2005.

     Definitions: Capitalized terms not otherwise defined herein are defined as
set forth in the Agreement.
     Except as specifically amended hereby, the terms and conditions of the
Agreement remain the same.
     Incorporation by Reference. It is the intent of the parties that this
Amendment be incorporated into the Agreement and that both be read as one
Agreement.
     IN WITNESS WHEREOF, the parties have executed this Amendment August 8,
2005.

                      HUMANA           MIAMI DADE HEALTH &                
REHABILITATION SERVICES, INC.    
 
                   
By:
  /s/
 
      By:   /s/
 
   
 
 
 
         
 
   
Print Name:
        Print Name:        
 
 
 
         
 
   
Title:
          Title:        
 
 
 
         
 
   
Date:
  9/8/05       Date:        
 
                   

 



--------------------------------------------------------------------------------



 



MEDICAID ADDENDUM
THIS ADDENDUM is entered into by. and between Humana Medical Plan, Inc., PCA
Health Plans of Florida, Inc. and PCA Family Health Plan, Inc. (Florida health
maintenance organizations) and Humana Health Insurance Company of Florida, Inc.
(a Florida insurance company) and Humana Insurance Company, Employers Health
Insurance Company and PCA Life Insurance Company (insurance companies) and their
affiliates who underwrite and/or administer health plans (hereinafter
collectively or severally, as the context may require, referred to as “Humana”)
AND Miami- Dade Health & Rehabilitation Services, Inc., an integrated health
care delivery system licensed and/or authorized under the laws of the State of
Florida (hereinafter referred to as “IDS”). IDS is contracting upon authority
granted by and on behalf of each of its physician, hospital and ancillary health
care provider members, employees and independent contractors (“IDS Providers”).
WITNESSETH
WHEREAS, Humana and IDS entered into a Participation Agreement (hereinafter
referred to as “Agreement”) pursuant to which IDS agreed to provide and/or to
ensure the IDS Providers provide medical services to Humana Members at
negotiated rates; and
WHEREAS, the Agreement between Humana and IDS was effective as of April 1,1999;
and
WHEREAS, Humana and IDS desire to amend the Agreement to incorporate Humana’s
Medicaid HMO Plan(s) and the following additional related provisions. The
parties acknowledge and agree that the following provisions are intended to
supplement the terms and conditions of the Agreement solely as they relate to
Humana’s Medicaid HMO Plan(s).

1:   The parties acknowledge and agree that Humana and the Florida Agency for
Health Care Administration (“AHCA”) and the federal Health Care Financing
Administration (“HCFA”) will, pursuant to the Agreement and the Medicaid prepaid
health plan contract between Humana and AHCA (hereinafter the “Contract”), exert
certain controls on IDS and IDS Providers. Nothing in the independent
relationship section of the Agreement shall be construed as relieving Humana of
any responsibility for performance of duties agreed to through any Contract
existing now or entered into in the future with AHCA.   2:   IDS desires and at
IDS’s direction IDS Providers desire to become a Participating Provider in
Humana’s Medicaid HMO provider network. IDS agrees and shall require IDS
Providers to comply with and abide by all applicable terms and conditions of the
Contract as well as all related state and federal laws, rules, regulations and
guidelines related to the Medicaid lines of business.   3:   IDS represents and
Warrants that IDS and all IDS Providers and their respective members,
independent contractors and employees will abide by the terms and conditions of
the Agreement and this Addendum, and IDS shall obtain acknowledgment from each
IDS Provider member, independent contractor and employee required to be
credentialed under the terms of this Agreement. In addition, IDS represents that
it and each of the IDS Providers are eligible for participation in the Medicaid
program.   4:   The definition of “Member” in the Agreement is hereby amended to
include persons designated by Humana and covered under Humana’s Medicaid HMO
Plan(s).

 



--------------------------------------------------------------------------------



 



5:   Any reference to Medicare Member identified in the “Liquidated Damages”
provision of the Agreement is hereby amended to include not only Medicare
Members, but also Medicaid Members.   6:   IDS shall and shall require IDS
Providers to at all times and hereby does indemnify and hold AHCA and any
Medicaid Member harmless from and against any and all claims, damages, causes of
action, costs or expense, including court costs and reasonable attorneys fees,
to the extent proximately caused by any negligent act or other wrongful conduct
by-IDS and/or IDS Physician (s) arising from this Agreement. This provision
shall survive termination of the Agreement and/or this Addendum, for any reason,
including but not limited to termination for breach due to insolvency.   7:  
IDS agrees and shall require IDS Providers to agree that neither AHCA nor any
Humana Medicaid HMO Member will be held liable for the debts of IDS or any IDS
Provider or Humana. This provision shall survive termination of the Agreement
and/or this Addendum, for any reason, including but not limited to termination
for breach due to insolvency.       In addition, IDS agrees and shall require
IDS Hospitals, IDS Physicians, and IDS Providers to agree that in no event,
including, but not limited to non-payment by HUMANA, HUMANA’s insolvency or
breach of this Agreement shall IDS, IDS Hospitals, IDS Physicians, or IDS
Providers bill, charge, collect a deposit from, seek compensation, remuneration
or reimbursement from, or have any recourse against Members of HUMANA or persons
other than HUMANA acting on. their behalf for Covered Services provided pursuant
to this Agreement. . This provision shall not prohibit collection of any
non-covered service amounts, or Copayments where applicable, in accordance with
the terms of the Members health care benefits contract and with the terms of
this Agreement.       IDS agrees and shall require IDS Hospitals, IDS
Physicians, and IDS Providers to agree that in the event of Humana’s insolvency
or other cessation of operations, benefits to Members will continue through the
period for which premium has been paid or the period for which capitation has
been paid, whichever is longer, and benefits to Members confined in an inpatient
facility on the date of insolvency or other cessation of operations will
continue until their discharge.       IDS further agrees and shall require IDS
Hospitals, IDS Physicians, and IDS Providers to further agree that (I) this
provision shall survive the termination of this Agreement regardless of the
cause giving rise to termination and shall be construed to be for the benefit of
the Members (II) this provision supersedes any oral or written contrary
agreement now existing or hereafter entered into between IDS, IDS Hospitals, IDS
“Physicians, or IDS Providers and Member or persons acting on their behalf, and
(III) this provision shall apply to all employees and subcontractors of IDS, IDS
Hospitals, IDS Physicians and IDS Providers, and IDS shall obtain from such
persons specific agreement to this provision.       Any modification, addition,
or deletion of Section shall not become effective until after the Commissioner
of Insurance has given Humana written notice of approval of such proposed
changes, or such changes are deemed approved in accordance with State laws.   8:
  IDS agrees and shall require IDS Providers to cooperate and participate in any
internal and external quality assurance, quality improvement, risk management,
utilization review, peer review, credentialing and recredentialing procedures,
and grievance and appeals processes established by Humana.       [Humana
delegated the administrative activity(s) of N/A [and N/A ] to IDS

2



--------------------------------------------------------------------------------



 



    under Attachment(s) N/A of the Agreement. IDS represents and warrants that
the terms and conditions of any subcontracts with IDS Providers and/or other
health care providers to perform services under the Agreement and/or this
Addendum shall contains terms and conditions similar to those contained in the
Agreement and/or this Addendum. IDS acknowledges and agrees that such IDS
Providers and/or other subcontracted health care providers of IDS to perform
services under the Agreement and/or this Addendum shall require the prior
written approval of Humana prior to the provision of services to Humana Members
and shall contain a clause indicating that such provision of services to Humana
Members shall be in accordance with the terms and conditions of the Agreement
and/or this Addendum. IDS further acknowledges and agrees that in event of any
conflict between the terms and conditions of IDS’s subcontracts and those
contained in the Agreement and/or this Addendum and/or the Contract as they
relate to the provision of services to Humana’s Medicaid HMO Plan Members, the
terms and conditions of the Contract shall control.]   9:   IDS shall, and where
applicable shall require IDS Providers to during the term of the Agreement
and/or this Addendum, secure and maintain workers’ compensation insurance
coverage for all of his/her/it’s employees connected with services provided to
Medicaid Members pursuant to the Contract and in compliance with the Florida
Workers’ Compensation Laws. Prior to execution of this Addendum and upon request
at any time during the term of the Agreement and/or this Addendum, IDS, and/or
IDS Providers where applicable, shall provide to Humana evidence of such
coverage.   10:   IDS shall and/or shall require IDS Providers to maintain
complete and accurate fiscal, medical, social and other administrative records
for medical services rendered to Medicaid HMO Members and as are necessary to
document the quality, appropriateness and timeliness of services performed under
this Agreement and in compliance with applicable state and federal laws, rules
and regulations and the Contract, IDS agrees to and/or shall require IDS
Providers to maintain and retain said records for a period of at least five
(5) years after Humana’s contract with ACHA is terminated and/or if the records
are under review or audit until the review or audit is complete. Said records
will be made available for audit, review and/or other periodic monitoring upon
request by Humana, AHCA, HCFA or the Department of Health and Humana Services,
or their respective designees.   11:   Humana, IDS and IDS Providers agree to
maintain the confidentiality of information contained in the records of IDS and
IDS Providers regarding health care services rendered to Members as required by
state or federal law, rule or regulation, including without limitation 42 CFR,
Part 431, Subpart F.   12:   IDS agrees and shall require IDS Providers to allow
Humana, AHCA, and/or the federal Department of Health and Human Services to
evaluate and/or inspect, during normal business hours, or at any such other time
as is required by Humana, the AHCA and/or the federal Department of Health and
Human Services, in their discretion, necessary to ensure compliance with this
Addendum, the Agreement and/or the Contract between the AHCA and Humana, and/or
to ensure the health, safety and well being of Members, IDS’s and/or any IDS
Provider’s facilities and records to evaluate the quality, appropriateness and
timeliness of medical services provided to Medicaid HMO Members.       IDS
further agrees to submit information for reports and clinical information,
including without limitation EPSDT where applicable, to Humana and/or the AHCA,
upon request.   13:   IDS agrees to require IDS physicians to allow for timely
access to care for all physician appointments in accordance with the following
schedule: Urgent Care — within one day; Routine Sick Care — within one week; and
Well Care — within one month. Emergency care shall be

3



--------------------------------------------------------------------------------



 



    provided immediately.   14:   IDS shall notify and/or shall require IDS
Physicians to notify Humana of the births where the mother is a Medicaid Member
within three ( 3 ) days of delivery and IDS shall be responsible for completing
form DCF-ES 2039 and/or additional documentation and submitting them to the
local DCF Economic Self-Sufficiency Services office. In any case, Humana must be
indicated as the referring agency on the completed DCF-ES 2039 form.   15:   IDS
shall submit and/or shall require IDS Providers to submit all claims, and/or in
the event IDS or IDS Provider(s) are capitated shall submit encounter data as
applicable, for medical services rendered to Medicaid Members to Humana in
accordance with the terms and conditions in the Agreement. Notwithstanding
anything to the contrary in the Agreement, IDS agrees and/or shall require IDS
Providers to agree to submit such claims, and/or encounter data as applicable,
to Humana within thirty (30) days from the date of service.   16:   Payments due
as a result of Covered Services rendered to Medicaid Members shall be made by
Humana to IDS or IDS Providers, as applicable, on or before thirty-five
(35) calendar days after all properly documented invoices and/or claims, and any
documentation necessary for Humana to process such claims, have been received by
Humana and in accordance with the ‘ reimbursement terms and conditions of the
Agreement and payment rates identified in Exhibit A, which is attached hereto
and incorporated by reference.   17:   Upon request, IDS agrees and shall
require IDS Providers to agree to disclose to Humana within a reasonable time
period not to exceed thirty (30) days, or such lesser period of time required
for Humana to comply with all applicable state and federal laws, rules and
regulations, from such request, all of the terms and conditions of any payment
arrangement that constitutes a physician incentive plan as defined by HCFA
and/or any state or federal law, between IDS and/or IDS Providers and
physicians. Such disclosure shall be in the form of a certification, or other
form as required by HCFA and/or AHCA, by IDS and shall contain information
necessary for Humana to comply with applicable state and federal laws, rules and
regulations and as requested by Humana.   18:   Notwithstanding anything to the
contrary in the Agreement or in this Addendum, the parties acknowledge and agree
that physicians may discuss their respective provider reimbursement
methodologies with Members requesting such information.   19:   The parties
further acknowledge and agree that nothing in this Agreement or this Addendum is
intended to interfere with or hinder communications between physician(s) and
Members regarding patient treatment.   20:   Notwithstanding anything to the
contrary herein, either party may terminate the Agreement, in accordance with
the terms and conditions of the Agreement, with additional notice of such
termination to AHCA and HCFA.   21:   IDS acknowledges and agrees and shall
require IDS Providers to acknowledge and agree that in the event of any conflict
between the terms and conditions of the Agreement and/or this Addendum and the
Contract as related to Humana’s Medicaid HMO Plan(s), the terms and conditions
of the Contract shall control.   Except as specifically amended hereby, the
terms and conditions of the Agreement remain the same. The parties have the
authority necessary to bind all of the entities identified here and have
executed this Addendum to be effective as of April 1, 1999.

4



--------------------------------------------------------------------------------



 



                      HUMANA       IDS        
 
                   
By :
  /s/ Thomas C. Wyss
 
      By:   /s/ Luis Cruz
 
   
Print Name:
  Thomas C. Wyss       Print Name:   Luis Cruz    
Title:
  Executive Director       Title:   President    
Date:
          Date:   4/2/99    
 
                   

5



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT

 



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT

1.   PARTIES       1.1 This Integrated Delivery System Participation Agreement
(“Agreement”) is entered into by and between:       a. Miaml Dade Health &
Rehabilitation Services, Inc. (hereinafter referred to as “IDS”), a corporation
authorized under the laws of the State of Florida, and the principals of said
party all of whom are listed on the Ownership Disclosure Statement (Attachment
A); AND                   b. Humana Medical Plan, Inc., PCA Health Plans of
Florida, Inc. and PCA Family Health Plan, Inc. (health maintenance
organizations) and Humana Health Insurance Company of Florida, Inc. (a Florida
insurance company) and Humana Insurance Company, Employers Health Insurance
Company and PCA Life Insurance Company (insurance companies) and their
affiliates who underwrite or administer health benefit plans. Each of said
companies severally and collectively, as the context may require, are referred
to in this Agreement as “HUMANA” The joinder of these companies under the
designation “HUMANA” shall not be construed as imposing joint liability or cross
guarantees between or among HUMANA companies.   2.   RELATIONSHIP       In
performance of the duties and obligations of each of the parties to this
Agreement and in regard to any services rendered or performed by either party
for covered individuals designated by HUMANA (hereinafter referred to as
“Members”), including but not limited to those individuals covered under
HUMANA’s Commercial plans, Medicare HMO and POS plans, and other health care
benefit plans, under designated HUMANA contracts, and to all individuals covered
under designated self-insured employer, employer trust, or other health care
benefit contracts whose claims are either administered by HUMANA or where HUMANA
administers the provider network for another third party payor issuing and
administering the contract, it mutually is understood and agreed that HUMANA and
IDS and their respective employees and agents are at all times acting and
performing as independent contractors and that neither party, nor their
respective employees and agents, shall be considered the agent, servant, nor
employee of or joint venturer with the other party. Notice to, or consent from,
any third party, including a Member or other physician, shall not be required in
order to make any termination or modification of this Agreement effective. IDS
is contracting on behalf of itself, and as an agent for and under authority
granted to IDS by each of its hospitals (“IDS Hospitals”), and physicians (“IDS

3



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
Physicians”), and ancillary health care providers (“IDS Providers”), employed
and/or owned by or under contract with IDS, all as listed in Attachment C.
Unless otherwise agreed to herein, the parties acknowledge and agree that
neither IDS nor HUMANA will be liable for the activities of the other nor the
agents and employees of the other, including but not limited to, any
liabilities, losses, damages, injunctions, suits, actions, fines, penalties,
claims or demands of any kind or nature by or on behalf of any person, party or
governmental authority arising out of or in connection with: (I) any failure to
perform any of the agreements, terms, covenants or conditions of this Agreement;
(II) any negligent act or omission or other misconduct; (III) the failure to
comply with any applicable laws, rules or regulations or (IV) any accident,
injury or damage. IDS acknowledges and shall require IDS Hospitals, IDS
Physicians and IDS Providers to acknowledge that all patient care and related
decisions are the sole responsibility of the IDS Hospitals, IDS Physicians
and/or IDS Providers, as applicable, and that HUMANA does not dictate or control
IDS Physicians’ clinical decisions with respect to the medical care or treatment
of Members. Notwithstanding anything to the contrary herein, IDS on behalf of
itself and each of its IDS Hospitals, IDS Physicians and IDS Providers further
agrees to and hereby does indemnify, defend and hold harmless HUMANA from any
and all claims, judgments, costs, liabilities, damages and expenses, including
reasonable attorneys’ fees, whatsoever, arising from any acts or omissions in
the provision of medical services by IDS and/or IDS Hospitals, IDS Physicians
and IDS Providers under this Agreement. This provision shall survive termination
of this Agreement, regardless of the cause giving rise to the termination.

3.   NO THIRD PARTY BENEFICIARIES       With the exception of Article 29, the
parties have not created and do not intend to create by this Agreement any third
party rights under this Agreement, including but not limited to Members. The
parties acknowledge and agree that, with the exception of Article 29 of this
Agreement, there are no third party beneficiaries to this Agreement.   4.  
SCOPE OF THE AGREEMENT       4.1 This Agreement applies to health care services,
as defined herein, and sets forth the rights, responsibilities, terms and
conditions governing: (I) IDS; (II) IDS Hospitals, IDS Physicians, and IDS
Providers’ status as health care providers contracted and credentialed by HUMANA
to provide health care services (hereinafter “Participating Providers”) to
Members in certain health care networks established or managed by HUMANA and
(III) IDS Hospitals, IDS

4



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
Physicians, and IDS Providers services to Members. This Agreement applies only
to those health care benefits contracts and to those Members designated by
HUMANA.
4.2 Upon request, HUMANA agrees to provide IDS with a listing of all other
agreements under which IDS and IDS Hospitals, IDS Physicians and IDS Providers
would be providing services as required by this Agreement.
4.3 All rights and responsibilities arising in respect to Members shall be
applicable to only the company which issued the contract covering the respective
Members and may not be imposed upon or enforced against any other company.
Further, with respect to self-insured contracts, unless otherwise indicated,
HUMANA’s responsibilities are limited to those of administration or claims
processing.
4.4 IDS represents and warrants that IDS and all IDS Hospitals, IDS Physicians
and IDS Providers and their respective members Sub contractor Independent
contractors, and employees will abide by the terms and conditions of this
Agreement, and shall obtain acknowledgment of such from each IDS Hospital, IDS
Physician and IDS Provider and their respective members, independent
contractors, and employees required to be certified, accredited, and/or
credentialed under the terms of this Agreement.
4.5 The parties agree that nothing contained in this Agreement is intended to
interfere with or hinder communications with physician(s) and Members regarding
patient treatment.

5.   SUBCONTRACTING PERFORMANCE       5.1 IDS shall provide directly, or through
appropriate arrangement with Hospital(s), Physicians and other health care
providers for the provision of medical services to Members. It is understood and
agreed that IDS shall maintain written agreements with IDS Hospitals, IDS
Physicians, and IDS Providers as necessary to perform the services required
under this Agreement, and in a form comparable to, and consistent with, the
terms and conditions established in this Agreement, and in a form approved by
HUMANA. A sample copy of the agreement(s) between the providers noted above and
IDS, in effect at the time of the signing of this Agreement, are included herein
in Attachment I. In the event of a conflict between the language of IDS health
care provider agreements noted above and this Agreement arise, the language in
this Agreement shall control. IDS agrees to notify HUMANA of any material

5



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
change(s) to the aforementioned agreements at least thirty (30) days prior to
implementing such change(s), during which period, HUMANA may object to the
change(s). HUMANA’s notice of objection shall not preclude IDS’s implementation
of such change(s), but IDS agrees that any such change(s) shall not be contrary
to, or in violation of, or inconsistent with the terms of this Agreement. In the
event HUMANA notifies IDS of its objection, both parties agree to make a good
faith effort to resolve such dispute in a timely manner.
5.2 All IDS Hospitals, IDS Physicians, and IDS Providers, and all of their
respective employees and other health care providers, as well as those employees
and other health care providers of IDS required to be credentialed, as
applicable, shall be subject to HUMANA’s credentialing process prior to
receiving status as a HUMANA Participating Provider.
5.3 IDS represents and warrants that it is authorized to negotiate terms and
conditions of provider agreements and further to execute such provider
agreements for and on behalf of IDS Hospitals, IDS Physicians, and IDS
Providers.
5.4 Upon request, IDS agrees to disclose to HUMANA within a reasonable time
period not to exceed thirty (30) days, or such lesser period of time required
for HUMANA to comply with all applicable state and federal laws, rules and
regulations, from such request, all of the terms and conditions of any payment
arrangement that constitutes a physician incentive plan as defined by the Health
Care Financing Administration (“HCFA”) and/or any state or federal law, rule or
regulation, between IDS, IDS Hospitals, IDS Physicians, IDS Providers and IDS
Physicians. Such disclosure shall be in the form of a certification, or other
form as required by HCFA, or other form as required by HCFA, by IDS and shall
identify, at a minimum: (I) whether services not furnished by the IDS
Physician(s) are included; (II) the type of incentive plan, including the
amount, identified as a percentage, of any withhold or bonus; (III) the amount
and type of any stop-loss coverage provided for or required of the IDS
Physicians and (IV) the IDS Physician(s) patient panel size, broken down by
total IDS Physicians’ panel and individual IDS Physician panel size, by the type
of insurance coverage (i.e., Commercial HMO, Medicare HMO and Medicaid HMO.).
5.5 IDS shall have, for the term of this Agreement, agreements with licensed
providers of medical services that: (I) shall include terms and conditions which
comply with all applicable requirements for provider agreements under state and
federal laws, rules and regulations; and (II) shall appoint HUMANA as the IDS’s
authorized agent for payment of claims for Covered Services rendered to

6



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
HUMANA Members submitted by such licensed providers and (IV) shall contain
provisions for holding HUMANA harmless from and against any and all disputes
between such licensed providers and HUMANA concerning the adjudication and the
amount of the payment of the claims to the extent HUMANA relies on IDS’s
adjudication of such claims submitted for Covered Services rendered to HUMANA
Members. In addition, from and after the Effective Date hereof, agreements with
independent contractor IDS Hospitals, IDS Physicians and IDS Providers shall
contain a provision to extend automatically at HUMANA’s election, the terms of
such agreements to HUMANA in the event this Agreement terminates for any reason
for the lesser of the remaining term of such agreements or one (1) year.
5.6 In the event IDS acquires, through an asset acquisition, merger,
consolidation, lease or other means, or enters into a management agreement to
manage the practice of physician(s) or physician groups in Dade, Broward, and
Palm Beach counties, and such practices or groups have in effect an agreement
with HUMANA to provide medical services to HUMANA Members on a capitated,
percentage of premium or other risk sharing basis at rates which are more
favorable to HUMANA than those contained herein, the rates contained herein
shall be adjusted to reflect a blended rate by product weighted by the relative
number of Members at the newly acquired or managed practice(s); provided,
however, such blended rate shall in no event result in an increase in the total
funding by HUMANA to IDS hereunder regardless of whether the newly acquired
practice’s reimbursement from HUMANA is more favorable or not.
5.7 In the event that a IDS Hospital, IDS Physician or IDS Provider is a party
to more than one agreement with HUMANA for the provision of Covered Services to
Members, such IDS Hospital, IDS Physician, and/or IDS Provider will be
reimbursed by HUMANA under the payment arrangements under the most
cost-effective agreement for the applicable Covered Service between HUMANA and
IDS Hospital, IDS Physician, and/or IDS Provider, respectively. However, in the
event that a hospital, physician, and/or ancillary health care provider, member
of IDS declines participation under this Agreement prior to the execution of
this Agreement, or in the event IDS is dissolved for whatever reason, and to the
extent such hospital, physician, and/or ancillary health care provider is a
party to another agreement with HUMANA, reimbursement for the provision of
Covered Services to Members shall be in accordance with such other agreement
between HUMANA and the hospital, physician, and/or ancillary health care
provider, as designated by HUMANA.

7



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT

6.   LIQUIDATED DAMAGES       IDS acknowledges and require IDS Hospitals, IDS
Physicians, and IDS Providers to acknowledge that HUMANA has invested and will
invest substantial resources including funds, time, effort and goodwill in
building a roll of Medicare Members to be treated IDS Physicians. Therefore,
IDS, IDS Hospitals, IDS Physicians, IDS Providers, or any of IDS, IDS Hospitals,
IDS Physicians, or IDS Providers’ employees, principals or financially related
entities, shall not solicit, persuade, induce, coerce, or otherwise cause the
disenrollment of any Member at any time, directly or indirectly. If thirty-five
(35) or more Medicare Members assigned to an individual IDS Physician disenroll
from HUMANA due to IDS, IDS Hospital(s), IDS Physician(s), and/or IDS
Provider(s) directly or indirectly soliciting, persuading, inducing, coercing,
or otherwise causing the disenrollment of such Medicare Members to be treated by
IDS or any of IDS Physicians or any of IDS’s or IDS Physician’s employees,
principals, or a financially related entity under some other prepaid health care
benefit plan other than HUMANA’s, IDS shall pay to HUMANA the amount of three
thousand dollars ($3,000.00) for each disenrolled Medicare Member who is treated
by IDS, or any of IDS Physician(s), or any of IDS’s or IDS Physician’s
employees, principals, or any financially related entity. IDS, IDS Hospitals,
IDS Physicians and IDS Providers hereby agree this amount is not a penalty and
constitutes liquidated damages in as much as the actual damages are not and
cannot be ascertainable at the time of the execution of this Agreement. IDS, IDS
Hospitals, IDS Physicians and IDS Providers understand that this liquidated
damages provision does not apply to or require payment from the Medicare Members
under any circumstances. HUMANA and IDS agree that this provision shall not
apply to any Medicare Member who disenrolls and is treated by IDS, or IDS
Physicians, or anyone else covered under this provision, on a non-prepaid or
non-capitated fee-for-service basis as a private patient. In addition, Medicare
Members who were patients of a IDS Physician prior to the IDS Physician’s
participation as a HUMANA Participating Provider, are excluded from this
provision, if IDS Physician can furnish documentation to HUMANA in the form of a
list of his/her patients prior to becoming a HUMANA Participating Provider. IDS
and/or IDS Physicians have the obligation to immediately notify HUMANA of the
name of any Medicare Member or former Medicare Member treated by an IDS
Physician or any other persons covered by this provision. This clause shall
survive termination or expiration of this Agreement for a period of twelve
(12) months regardless of the cause giving rise to such termination.

8



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT

7.   POLICIES AND PROCEDURES       7.1 IDS agrees and shall require IDS
Hospitals, IDS Physicians, and IDS Providers to agree to abide by all quality
assurance, quality improvement, accreditation, risk management, utilization
review, credentialing, recredentialing, fiscal and other administrative policies
and procedures established and revised by HUMANA from time to time, and such
administrative policies and procedures as are set out in the Affiliated Provider
Manual or the Physician’s Administration Manual and/or Hospital Administration
Manual (“Manual(s)”) and/or manuals or bulletins that may be promulgated by
HUMANA from time to time in order to supplement the Manual(s), current copies of
which hereby are acknowledged as received. IDS shall be notified of any
revisions to the policies and procedures and they shall become binding upon IDS,
IDS Hospitals, IDS Physicians, and/or IDS Providers, as applicable, thirty
(30) days after HUMANA has notified IDS. Additionally, HUMANA shall notify IDS
of any other revisions to existing policies and procedures, at which time of
notice such revisions shall become binding upon IDS, IDS Hospitals, IDS
Physicians and IDS Providers, as applicable. Any revisions affecting IDS, IDS
Hospitals, IDS Physicians, and/or IDS Providers shall not be discriminatory and
shall apply to all Participating Providers similarly situated. IDS shall and/or
shall require IDS Hospitals and/or IDS Physicians and/or IDS Providers to notify
HUMANA’s Pre-Admission Certification department or designated personnel of any
inpatient admission(s) of HUMANA Members as required in the Manual. IDS
acknowledges and agrees that such notification shall be prior to the inpatient
admission(s) of any HUMANA Members not assigned to IDS Primary Care Physicians.
      7.2 IDS further agrees, in accordance with Letter of Agreement to be
signed by each IDS Hospital, IDS Physician, and IDS Provider, an example of
which appears in Attachment H, that IDS and HUMANA may share information,
including but not limited to credentialing, recredentialing, quality management,
and utilization management information as related to treatment of Members.
However, it expressly is understood that the information shall not be shared
with anyone other than HUMANA and IDS, unless required by law or pursuant to
prior written consent of the IDS Hospital, IDS Physician, or IDS Provider
involved.       7.3 IDS acknowledges and agrees that a signed Letter of
Agreement (in a form substantially similar to that form attached hereto as
Attachment H) for each IDS Hospital, IDS Physician and IDS Provider
participating under this Agreement shall be provided to HUMANA prior to the
execution of this Agreement, and prior to the provision of services to HUMANA
Members for those IDS Hospitals, IDS Physicians or IDS Providers who join IDS
and are approved by HUMANA and

9



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
agree to participate under this Agreement, and/or whose credentialing
applications are approved by HUMANA subsequent to execution of this Agreement.
Notwithstanding the above, IDS acknowledges and agrees that IDS shall sign the
Letter of Agreement on behalf of those IDS Hospitals, IDS Physicians and IDS
Providers that are employed or owned by IDS, and all other IDS Hospitals, IDS
Physicians and IDS Providers shall sign a Letter of Agreement on an individual
basis. IDS Hospitals, IDS Physicians and IDS Providers who do not execute such
Letter of Agreement shall not be entitled to participate under this Agreement
and will not be listed in HUMANA’s provider directories.
7.4 All administrative services, including but not limited to credentialing
recredentialing, utilization management, quality assurance and fiscal services,
shall be performed by HUMANA for the term of this Agreement. However, HUMANA
will, at its sole discretion, discuss with IDS, IDS’s provision of
administrative services at such time as IDS may demonstrate administrative or
information service capabilities acceptable to HUMANA.

8.   CREDENTIALING       8.1 IDS Hospitals, IDS Physicians and IDS Providers who
will provide services to Members hereunder are required to be credentialed, as
applicable, and shall be subject to the credentialing process prior to receiving
status as a HUMANA Participating Provider.       8.2 Participation under this
Agreement by IDS, IDS Hospitals, IDS Physicians, and as applicable other IDS
health care Providers required to be credentialed, is subject to the
satisfaction and maintenance, in HUMANA’s sole judgment, of all credentialing
and recredentialing standards established by HUMANA’s credentialing and/or
medical affairs departments and adopted under the policies and procedures set
out in the Manual and other rules and regulations promulgated thereby. IDS shall
provide HUMANA with the information necessary for compliance with this Article 8
at no additional expense to HUMANA and/or any vendor to whom HUMANA may at its
sole discretion delegate the credentialing and/or recredentialing process(es)
to.       8.3 HUMANA reserves the right to approve new IDS Hospitals, IDS
Physicians and IDS Providers, and/or as applicable other health care providers
required to be credentialed, or to terminate or suspend any IDS Hospital, IDS
Physician, IDS Provider, or as applicable any other health care provider
required to be credentialed, who will be or is providing care to HUMANA Members,
who

10



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
does not meet or fails to maintain HUMANA’s credentialing and/or recredentialing
standards, regardless of any delegation of the credentialing or recredentialing
processes. HUMANA agrees to notify IDS of its decision to terminate any IDS
Hospital, IDS Physician, IDS Provider, or any other IDS health care provider
required to be credentialed under HUMANA standards, and, except in cases of
immediate terminations, IDS shall have fourteen (14) days from such notice to
request reconsideration of such decision by HUMANA’s Medical Director. However,
IDS agrees that HUMANA shall have the final decision on the matter. IDS further
acknowledges and agrees and shall require IDS Hospitals, IDS Physicians and IDS
Providers further to acknowledge and agree that any limitation and/or suspension
and/or termination of his/her/its credentialing or recredentialing status by
HUMANA or any one or more of HUMANA’s affiliates shall apply uniformly to IDS
Hospital(s)’, IDS Physician(s)’ or IDS Provider(s)’, as applicable,
credentialing or recredentialing status with HUMANA and all of its affiliates.
In the event the limitation, suspension and/or termination is for administrative
reasons, HUMANA or any of its affiliates may elect to reject the administrative
action of the acting HUMANA entity’s determination.

9.   LICENSURE/CERTIFICATION/ACCREDITATION       9.1 IDS shall require IDS
Hospitals to procure and maintain for the term of this Agreement:
(I) appropriate licensure, certification and/or accreditation for IDS Hospitals,
and all employees of IDS Hospitals required to so licensed, as is required under
HUMANA’s policies and procedures, under the terms and conditions of this
Agreement; in compliance with the provisions in the Manual(s), and in accordance
with all applicable state and federal laws, and (II) accreditation under the
hospital program of the Joint Commission on Accreditation of Health care
Organizations (JCAHO), and (III) full participation status under Medicare in
accordance with Title XVIII of the Social Security Act. IDS shall notify HUMANA
and/or shall further require IDS Hospitals to notify HUMANA immediately of any
changes in licensure, certification or accreditation status.       9.2 IDS shall
require IDS Physicians to procure and maintain for the term of this Agreement
such licensure and/or certification as is required under HUMANA’s policies and
procedures, under the terms and conditions of this Agreement, and in compliance
with provisions in the Manual, and in accordance with applicable state and
federal laws. IDS shall notify HUMANA and/or shall require IDS Physicians to
notify HUMANA immediately of any changes in licensure or certification status.

11



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
9.3 IDS shall require IDS Providers to procure and maintain for the term of this
Agreement licensure, certification and/or accreditation as is required under
HUMANA’s policies and procedures, under the terms and conditions of this
Agreement, and in accordance with all applicable state and federal laws. IDS
shall and/or shall require IDS Providers to notify HUMANA immediately of any
changes in licensure, certification or accreditation status.
9.4 IDS represents and warrants that it has obtained and shall maintain any and
all licenses, certificates and/or approvals required under Florida and/or
federal laws, rules and regulations, for the performance by IDS of its duties
and obligations under this Agreement. Further, IDS shall maintain a valid
Florida Third Party Administrator’s License during the term of this Agreement,
where IDS is required to do so.

10.   MEDICAL STAFF PRIVILEGES       10.1 IDS shall require IDS Hospitals to
agree to receive and review applications for IDS qualified physicians in
accordance with IDS Hospitals’ medical staffs’ and governing bodys’
credentialing policies and procedures and bylaws, and to agree not to deny staff
privileges to any qualified physicians.       10.2 IDS shall require IDS
Hospitals, upon request, to provide documentation to HUMANA regarding IDS
Physicians with privileges at IDS Hospitals. IDS shall further agree to require
IDS Hospitals to provide said documentation at no additional expense to HUMANA,
nor any vendor credentialing physicians on HUMANA’s behalf.   11.   SERVICES TO
BE PROVIDED       11.1 IDS on behalf of itself and IDS Hospitals, IDS
Physicians, and IDS Providers agrees to become a Participating Provider under
the terms and conditions of this Agreement and to provide and/or arrange for
health care services for Members in accordance with the applicable Member health
benefits contract and with this Agreement (hereinafter “Covered Services”). IDS
Hospital Services (“Hospital Services”) shall have the meaning set forth in
Attachment D at the locations listed in Attachment C. IDS Physician Services
(“Physician Services”) shall have the meaning set forth in Attachment D, at the
locations listed in Attachment C. IDS Provider Services (“Provider Services”)
shall have the meaning set forth in Attachment D at the locations listed in
Attachment C. IDS shall provide HUMANA with at least sixty (60) days prior
written notice of any proposed changes in the locations or the proposed closing
by IDS or IDS

12



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
Hospital(s)’, IDS Physician(s)’ or IDS Provider(s)’ locations listed in
Attachment C and any such change or closing shall be subject to HUMANA’s
approval, which shall not be unreasonably withheld. Failure to obtain HUMANA’s
prior approval may result, at HUMANA’s sole and complete discretion, in the
termination of such IDS Hospital, IDS Physician and/or IDS Provider from
participation under this Agreement.
11.2 In the event IDS, IDS Hospitals, IDS Physicians, or IDS Providers dispute
what services are covered under the applicable health care benefits contract,
the Medical Directors of HUMANA and IDS shall make reasonable efforts to resolve
such disputes. However, IDS agrees that HUMANA shall have sole and final
authority to interpret and determine what services and/or benefits are covered
under the applicable health care benefits contract.

12.   STANDARDS OF PROFESSIONAL PRACTICE       12.1 IDS shall require IDS
Hospitals, IDS Physicians, and IDS Providers to provide Members with medical
services which are medically necessary and are within the normal scope of
Hospital, Physician and/or Provider Services, and within the normal scope of IDS
Hospitals’, IDS Physicians’ or IDS Providers’ health care practices,
respectively, and as further described in this Agreement and the Attachments
appended hereto. These services shall be made available to Members without
discrimination on the basis of health care benefit plan, source of payment, sex,
age, race, color, religion, origin, health status or other handicap, and in the
same manner as provided to IDS Hospitals, IDS Physicians, and IDS Providers’
other patients. IDS shall require IDS Hospitals, IDS Physicians, and IDS
Providers to provide health care services to Members in accordance with the
applicable prevailing practices and standards of the medical profession.      
12.2 IDS understands and agrees that and shall require IDS Hospitals, IDS
Physicians and IDS Providers to agree that HUMANA may deny payment for medical
services rendered to Members which are determined, in the opinion of HUMANA, not
to be medically necessary. Medically Necessary (or “Medical Necessity”) shall
mean services or supplies provided by a hospital, physician, and/or other health
care provider, licensed by the appropriate government agency, or as otherwise
approved as required, to identify or treat a condition, disease, ailment,
sickness or bodily injury and which, in the opinion of HUMANA, are: (I)
consistent with the symptoms, diagnosis and treatment of the condition, disease,
ailment, sickness or bodily injury; (II) appropriate with regard to standards of
accepted medical practice; (III) not primarily for the convenience of

13



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
the patient nor the qualified hospital, physician or other health care provider;
(IV) the most appropriate and cost-effective supply, setting, or level of
service which can safely be provided to the patient; and (V) substantiated by
the records and documentation maintained by the provider of services. When
applied to an inpatient, it further means that the patient’s symptoms or
condition requires that the services or the supplies cannot be safely provided
to the patient as an outpatient. Any disputes regarding Medical Necessity shall
be handled in accordance with paragraph 11.2 of this Agreement.
12.3 HUMANA, may authorize payment for Medically Necessary Covered Services
based on HUMANA’s discretion and in accordance with the applicable Member health
care benefits contract. Such services shall be paid for as if authorized by IDS
and/or IDS Physicians and in accordance with the applicable payment
arrangement(s) stated herein. In the event HUMANA authorizes payment for
Medically Necessary Covered Services, HUMANA agrees to notify IDS of such
authorization.

13.   USE OF PARTICIPATING PROVIDERS       13.1 Except in the event of a medical
emergency, IDS shall require IDS Physicians to admit, refer, and cooperate with
the transfer of Members for Covered Services only to providers designated,
specifically approved or under contract with HUMANA.       13.2 In the event
that an IDS Hospital, IDS Physician or IDS Provider provides a Member
non-covered services or refers a Member to an out-of-network provider without
pre-authorization from HUMANA, IDS shall require IDS Hospitals, IDS Physicians
or IDS Providers to prior to the provision of such non-covered services or such
out-of-network referral, to inform the Member: (I) of the services to be
provided or referral to be made; (II) that HUMANA will not pay (or may pay a
reduced benefit in the case of HUMANA’s point of service (POS) and/or preferred
provider organization (PPO) products) or be liable financially for such
non-covered service or out-of-network referral and (III) that Member will be
responsible financially for non-covered service(s) and/or out-of-network
referral(s) that is requested by the Member. IDS acknowledges and agrees and
shall require IDS Hospitals, IDS Physicians and IDS Providers to acknowledge and
agree that the failure to inform Member(s) in accordance with this Section 13.2
may result in the IDS’s and/or IDS Hospital’s, IDS Physician’s and/or IDS
Provider’s responsibility and financial liability for the cost of such
non-covered service(s) and/or out-of-network referral incurred by HUMANA.

14



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT

14.   EQUAL ACCESS       IDS agrees and shall require IDS Physician(s) to agree
to accept HUMANA Members as patients within the normal scope of IDS Physicians’
medical practices. If, due to overcapacity, IDS Physician(s), severally and/or
collectively, close their practice(s), such closure will apply to all
prospective patients without discrimination. Should IDS Physician(s)
subsequently re-open their practice to new patients, IDS agrees and shall
require IDS Physician(s) to agree to accept HUMANA Members seeking assignment
and/or referral to IDS Physicians’ practice in the same manner as all other
non-HUMANA patients seeking IDS Physician(s)’ services. Notwithstanding the
above, any such closure of an IDS Physician’s practice to new patients is
subject to the limitation outlined in Section 11.1 and Attachment D of this
Agreement.   15.   IDS PHYSICIAN FACILITIES       IDS shall require IDS
Physicians to maintain regular business hours for the provision of services to
HUMANA Members. In establishing business hours, IDS and IDS Physicians shall
take into consideration the number and type of Members assigned to IDS
Physician(s) and/or receiving services at the office site. The business hours
established by IDS Physicians are noted in Attachment C of this Agreement. This
does not relieve IDS Physicians of their obligation to provide medical coverage
for Members twenty-four (24) hours a day, seven (7) days a week.   16.  
SOFTWARE USE       IDS and/or IDS Hospitals, IDS Physicians or IDS Providers may
use certain software as may be identified by HUMANA that is licensed to HUMANA
and/or its subsidiaries, parent and/or affiliates. Such use is conditioned upon
IDS, IDS Hospitals, IDS Physicians and IDS Providers’ strict compliance with the
Security Guidelines, as specified in the Manuals, and upon use solely as
indicated by HUMANA, and treatment of the software as confidential property of
HUMANA’s licensor. Such prohibition on nondisclosure shall not apply to
disclosures to IDS, IDS Hospitals, IDS Physicians and/or IDS Providers’
employees provided the disclosure reasonably is necessary to use the software,
and provided IDS, IDS Hospitals, IDS Physicians, and/or IDS Providers shall take
all reasonable steps to ensure the software is not duplicated nor disclosed to
third parties. If IDS, IDS Hospitals, IDS Physicians, and/or IDS Providers
become aware of an unauthorized use, duplication, or disclosure, IDS, IDS
Hospitals, IDS Physicians, and/or IDS Providers shall promptly provide full
details to HUMANA and take all

15



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
reasonable steps to prevent any such recurrence. Upon request by HUMANA, IDS,
IDS Hospitals, IDS Physicians, and IDS Providers shall return to HUMANA all
copies of the software, purge all machine-readable media relating to such
software, and certify to HUMANA that the foregoing duties have been performed.
These obligations of confidentiality, non-disclosure, non-reproduction and
return of material shall survive any termination or expiration of this
Agreement.

17.   QUALITY and UTILIZATION REVIEW DATA REQUESTED BY HUMANA       17.1 IDS
agrees and shall require IDS Hospitals, IDS Physicians and IDS Providers to
agree to participate in HUMANA’s utilization review program, HUMANA’s Medical
Quality Cost Managementsm as described in Attachment L of this Agreement. IDS
agrees and shall require IDS Hospitals and IDS Providers to agree to comply with
HUMANA procedures as outlined in Attachment G and to provide data requested by
HUMANA to conduct Quality and Utilization Review activities concerning HUMANA
Members.       17.2 IDS agrees to require IDS Hospitals and IDS Providers to
obtain from Members authorization for HUMANA’s review personnel to have access
to Members during their treatment and/or inpatient stays and to Members’ medical
records, and pursuant to such authorization, provide HUMANA review personnel
access to Members and their medical records. IDS further agrees to require IDS
Hospitals and IDS Providers to provide HUMANA review personnel access to
departments within IDS Hospitals and to IDS Providers and their personnel during
the Members’ treatment and/or inpatient stay.       17.3 IDS agrees to require
IDS Hospitals, IDS Physicians, and IDS Providers to agree to provide quality
Hospital, Physician and Provider Services which are appropriate and Medically
Necessary and to adequately document in medical records those Hospital,
Physician, and/or Provider Services rendered to Members.       17.4 IDS
understands that HUMANA shall make no payment for Hospital, Physician, or
Provider Services rendered to Members which are, in the opinion of HUMANA,
determined not to be Medically Necessary (as defined in Paragraph 12.2 of this
Agreement).   18.   IDS INSURANCE       18.1 At all times, IDS will maintain and
will require each IDS Hospital, IDS Physician, and IDS Provider, at their sole
cost and expense, to procure and

16



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
maintain for the term of this Agreement such policies of general liability,
professional liability, workers’ compensation coverage if required by law, and
other insurance as shall be necessary, with such carriers and in such amounts as
HUMANA reasonably may approve, insuring IDS, and each IDS Hospital, IDS
Physician and IDS Provider, and their respective officers, directors, members,
employees, agents and subcontractors (as applicable), against any claim or
claims for damages arising as a result of injury to property or person,
including death, occasioned directly or indirectly in connection with the
performance of any medical services contemplated by the Agreement and/or the
maintenance of IDS, IDS Hospitals’, IDS Physicians’, and/or IDS Providers’
facilities and equipment. Prior to execution of this Agreement, and at anytime
subsequently upon request, IDS and/or IDS Hospitals, IDS Physicians and/or IDS
Providers, shall provide HUMANA with evidence of said coverage, of which minimum
professional liability: (I) for IDS shall be five million dollars
($5,000,000.00) and shall be: (II) a minimum of ten million dollars
($10,000,000.00) per claim for each individual IDS Hospital; and (III) one
million dollars ($1,000,000.00) per occurrence/three million dollars
($3,000,000.00) in the aggregate, or such amount as required by law, whichever
is greater, for each individual IDS Physician and (IV) a minimum of five million
dollars ($5,000,000.00) per claim for each individual IDS Provider. IDS shall
and/or shall require IDS Hospitals, IDS Physicians, and/or IDS Providers to
provide HUMANA with at least ten (10) days prior written notice of any
suspensions, cancellations of, or modifications in the coverage. This clause
shall survive the expiration and/or termination of this Agreement, regardless of
cause, for a period of time not less than the applicable Statute of Limitations
in this State.
18.2 IDS agrees to cooperate with HUMANA in assuring that any stop-loss coverage
required by law is made available. IDS agrees and shall require IDS Hospitals,
IDS Physicians, and IDS Providers to agree that compensation received from
HUMANA shall be adjusted by the cost of any stop-loss coverage which HUMANA may
be required, by law to provide.

19.   HUMANA INSURANCE       At all times, HUMANA, at its sole cost and expense,
shall procure and maintain for the term of this Agreement, such policies of
comprehensive general liability insurance and other insurance or self insurance,
as shall be necessary to insure HUMANA against any claim or claims for damages,
relating to the performance of HUMANA’s responsibilities under this Agreement.
Upon request by IDS, HUMANA shall furnish IDS such reasonable proof that HUMANA
has obtained adequate insurance. This clause shall survive for a period of time
following the

17



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
termination of this Agreement not less than the applicable Statute of
Limitations in this State.

20.   MEDICAL RECORDS       20.1 IDS shall require IDS Hospitals, IDS
Physicians, and IDS Providers to prepare, maintain and retain records relating
to Members in such form and for such time periods as required by applicable
state and federal laws, licensing, accreditation and reimbursement rules and
regulations to which HUMANA is subject, and in accordance with accepted medical
practice and HUMANA standards. HUMANA, pursuant to authorization of Member
signed at time of enrollment during the application process, the sufficiency of
which hereby is acknowledged, or any federal or state regulatory agency, as
permitted by law, may obtain, copy and have access, upon reasonable request, to
any medical, administrative or financial record of IDS, IDS Hospitals, IDS
Physicians, and/or IDS Providers related to Covered Services provided to Members
by IDS, IDS Hospitals, IDS Physicians, and/or IDS Providers. Copies of such
records shall be at no additional cost to HUMANA or the Member.       20.2 Upon
request from HUMANA or a Member, IDS agrees and shall require IDS Hospitals, IDS
Physicians, and IDS Providers to agree to transfer the complete original or a
complete acceptable copy of the medical records of any Member transferred to
another hospital or health care facility or to another physician for any reason,
including termination of this Agreement. The transfer of medical records shall
be at no additional cost to either HUMANA or the Member and shall be within a
reasonable time frame following the request, but in no event less than five
(5) business days, except in cases of emergency. IDS agrees and shall require
IDS Hospitals, IDS Physicians and IDS Providers to agree that such timely
transfer of medical records is necessary to ensure the continuity of care for
Members. IDS agrees to pay court costs and/or legal fees necessary for HUMANA to
enforce the terms of this provision.       20.3 IDS shall require IDS Hospitals,
IDS Physicians and IDS Providers to use their best efforts to obtain
authorization from Members to release medical records to HUMANA.       20.4 IDS
agrees and shall require IDS Hospitals, IDS Physicians, and-IDS Providers to
agree, along with HUMANA, to maintain the confidentiality of information
contained in the medical records of Members.

18



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
20.5 This Article 20 shall survive any termination of this Agreement, regardless
of the cause for such termination.

19



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT

21.   MALPRACTICE CLAIMS       IDS will require IDS Hospitals, IDS Physicians,
and/or IDS Providers to notify HUMANA in writing immediately, but within no more
than five (5) days or such lesser period of time as required by the applicable
statute of this State of any malpractice claim filed against IDS Hospitals, IDS
Physicians, and/or IDS Providers involving a HUMANA Member, or the occurrence of
any incident which may result in legal action.   22.   GRIEVANCE AND APPEALS
PROCESS       IDS agrees and shall require IDS Hospitals, IDS Physicians, and
IDS Providers to agree to cooperate and participate with HUMANA in its grievance
and appeals processes to resolve disputes which may arise between HUMANA and
IDS, IDS Hospitals, IDS Physicians, and/or IDS Providers, or HUMANA and its
Members. IDS will comply and shall require IDS Hospitals, IDS Physicians, and
IDS Providers to comply with all final determinations made through grievance and
appeals processes.   23.   MARKETING       23.1 HUMANA shall have the right to
include the following information in any and all marketing and administrative
materials it distributes: IDS, IDS Hospitals, IDS Physicians, and IDS Providers’
names, telephone numbers, addresses, hours of operation, and types of practices
or specialties, and the names of IDS Physicians and/or IDS Providers and/or
physician extenders providing care at IDS Hospitals, IDS Physicians’ facilities,
and/or IDS Providers’ facilities. HUMANA shall provide IDS with copies of any
such administrative or marketing materials upon request.       23.2 Neither
party shall, advertise or utilize any marketing materials, logos, trade names,
service marks, or other materials belonging to the other without its’s prior
written consent. Neither party shall not acquire any right nor title in or to
the marketing materials, logos, trade names, service marks, or other materials
of the other.       23.3 IDS agree and shall require IDS Physicians to agree to:
(I) allow HUMANA to place HUMANA signage and/or brochures, excluding any
applications, in IDS Physicians’ offices; (II) mail an announcement of IDS and
IDS Hospitals’, IDS Physicians’ and IDS Providers’ new affiliation with HUMANA
to their patients (III) furnish HUMANA with a complete list of the names and
addresses of IDS’s or

20



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
IDS Physicians’ patients in the event IDS or IDS Physicians provide such patient
list to another payor and (IV) cooperate on a regular basis, to the extent
permitted under applicable state and federal laws, rules and regulations, in
joint marketing activities. IDS acknowledges and agrees and shall require IDS
Physicians to acknowledge and agree that any communications between IDS and/or
IDS Physicians and Medicare Members which describes any HUMANA Medicare product
in any way requires the prior written approval of HUMANA and HCFA.

24.   COVERAGE UNDER HUMANA CONTRACTS       24.1 HUMANA shall maintain an
authorization procedure for IDS Hospitals, IDS Physicians, and IDS Providers to
verify coverage of Members under a HUMANA contract. IDS agrees to require IDS
Hospitals, IDS Physicians, and IDS Providers to verify coverage of Members with
HUMANA prior to rendering any non-emergent Hospital, Physician and/or Provider
Services.       24.2 Notwithstanding Paragraph 24.1 above, IDS understands that
no benefits for Hospital, Physician, and/or Provider Services expenses, incurred
by Members will be paid by HUMANA except for Hospital; Physician, and/or
Provider Services covered under HUMANA’s applicable Member health care benefits
contract at the time such services were rendered.       24.3 Additionally, IDS
agrees to require IDS Hospitals, IDS Physicians and IDS Providers to agree to
verify pre-admission authorization, in accordance with Attachment L, with HUMANA
prior to rendering any non-emergent Hospital and Provider Services, as well as
any non-emergent inpatient Physician Services. Should IDS Hospitals, Physicians
and/or Providers fail to comply with the verification procedures outlined above,
any claims resulting from the admission shall be pended, and may, at HUMANA’s
sole discretion, be subject to an administrative penalty equal to a fifty
percent (50%) reduction in payment. IDS acknowledges and agrees and agrees to
require IDS Hospitals, Physicians and Providers to acknowledge and agree that at
no time shall HUMANA’s Members be responsible for any payments in addition to
applicable Copayments for Covered Services provided to such Members. In the
event the reduction described herein is effected, the Member’s Copayment, if
any, shall be adjusted accordingly.       24.4 HUMANA reserves the right to
review Members’ medical records in accordance with Article 20 of this Agreement
to determine if the care rendered or proposed is Medically Necessary and no
payment will be made for Hospital,

21



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
Physician, and/or Provider Services determined not to be Medically Necessary (as
defined in Paragraph 12.2 of this Agreement) by HUMANA.

25.   PAYMENT ARRANGEMENT       25.1 HUMANA shall pay IDS or IDS Hospitals, IDS
Physicians or IDS Providers, as applicable, in accordance with the payment
arrangements described in Attachment E. IDS shall require IDS Hospitals, IDS
Physicians and IDS Providers to collect the payments owed by Members pursuant to
their health care benefits contract, including but not limited to copayments,
deductibles, coinsurance and cost-share amounts (hereinafter referred to as
“Copayment(s)”)required directly from the Member, and shall not waive, discount
or rebate any such Copayments. The payment from HUMANA, plus any Copayments due
from Members shall be accepted by IDS and at IDS’s direction by its IDS
Hospitals, IDS Physicians and IDS Providers as payment in full for all Covered
Services.       25.2 In the event IDS Hospital(s) and/or IDS Provider(s)
establish a rate increase for its usual and customary charges, IDS shall require
IDS Hospital(s) and/or IDS Provider(s) to agree that while this Agreement is in
effect, IDS Hospital(s) and/or IDS Provider(s) shall discount these rates to
HUMANA so that no higher payment shall be paid by HUMANA than it would have paid
had such rate increase not taken place.       25.3 IDS agrees to notify HUMANA
in writing of the date and the amount of any increase in IDS Hospitals and/or
IDS Providers’ usual and customary charges no later than the effective date of
the increase.       25.4 HUMANA shall have the right to conduct, or have
conducted by a third party, audits and evaluations from time to time of all
billing and financial records of IDS, IDS Hospitals, IDS Physicians and/or IDS
Providers related to the Hospital, Physician and/or Provider Services provided
to Members. IDS shall allow HUMANA or its designee access to IDS’s billing and
financial records and those of IDS Hospitals, IDS Physicians and IDS Providers
to conduct such audits and evaluations.       25.5 Notwithstanding anything to
the contrary identified herein, IDS or, IDS Hospitals, IDS Physicians, and/or
IDS Providers shall have the right to dispute a claim for reimbursement for a
period of up to six (6) months from the date such claim was paid by HUMANA or
the end of the Accounting Period, as defined in Attachment E of this Agreement,
whichever is less. In the event of such a

22



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
dispute, the parties agree to work toward a mutually agreeable resolution of
such dispute. IDS shall provide at a minimum, in a clear and acceptable format,
the following information if the IDS or a IDS Hospital, IDS Physician or IDS
Provider contests the payment of a claim as set out herein: Member name and
identification number, date of service, relationship of the Member-patient to
the Member who completed the application for health care benefits coverage with
HUMANA, claim number, name of the provider of medical services, charge amount,
payment amount, the allegedly correct payment amount, difference between the
amount paid and the allegedly correct payment amount and a brief explanation of
the basis for the contestation. HUMANA will review such contestation(s) and
respond to IDS within sixty (60) days of the date of receipt by HUMANA of such
contestation. The parties acknowledge and agree that HUMANA’s decision on the
matter will be final. Failure to contest the amount of any claim paid hereunder
within the time specified above shall result in the IDS’s and IDS Hospitals’,
IDS Physicians’ and IDS Providers’ right to contest such claim amount
distributed.
25.6 IDS agrees and shall require IDS Hospitals, IDS Physicians and IDS
Providers to agree to accept as payment in full for Covered Services provided to
Members not assigned to IDS Physicians the reimbursements outlined in Attachment
E of this Agreement. In the event that Members assigned to IDS Physicians
receive services and/or treatment at another facility or from another physician
or health care provider, payment for such services and/or treatment shall be in
accordance with the contracted rates with such other facility, physician, and/or
other health care provider, to the extent such a contract exists between HUMANA
and such other facility, physician, and/or other health care provider.
25.7 Further, IDS agrees and shall require IDS Hospitals, IDS Physicians and IDS
Providers to agree that HUMANA may deny payment for medical services rendered to
Members, which are determined not to be Medically Necessary by HUMANA. IDS
further agrees and shall require IDS Hospitals, IDS Physicians and IDS Providers
to further agree that in the event of a denial of payment for services rendered
to Members that are determined not to be Medically Necessary, IDS shall not and
shall require IDS Hospitals, IDS Physicians and IDS Providers not to bill charge
seek payment or have any recourse against Members or persons other than HUMANA
acting on their behalf for medical services provided pursuant to this Agreement,
except for any Copayment due from Member.

26.   BILLING/ENCOUNTER PROCEDURES

23



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
26.1 IDS shall prepare and submit and/or shall require IDS Hospitals, IDS
Physicians, and IDS Providers to prepare and submit to HUMANA, according to the
billing procedures established by HUMANA, billing and/or encounter information
for Members who have received Covered Services. IDS shall require IDS Hospitals,
IDS Physicians, and IDS Providers to use the standard billing and encounter
forms required by or agreed to by HUMANA.
26.2 IDS shall submit and/or shall require IDS Hospitals, IDS Physicians and IDS
Providers to submit all claims and encounters to HUMANA electronically by means
available and accepted as industry standard that are mutually agreeable, which
may include claims clearinghouses, or IMS-Medacom, other technology that is
mutually agreed upon by HUMANA and IDS, and in accordance with published HUMANA
claims policies and procedures and guidelines on the earlier of the Effective
Date of this Agreement or six (6) months following execution of this Agreement.
Should IDS and/or IDS Hospital(s), IDS Physician(s) and/or IDS Provider(s) be
unable to submit claims electronically upon execution of this Agreement, IDS
and/or IDS Hospitals, IDS Physicians and/or IDS Provider shall make such
arrangements as may be necessary, at their sole expense, to do so within six
(6) months from the date of execution of this Agreement. For purposes of this
Agreement, “claims” shall be defined as notification to an insurance or managed
health care company that payment of an amount is due under the terms of this
Agreement and in accordance with the applicable Member health care benefits
contract.
26.3 Should IDS and/or IDS Hospital(s), IDS Physician(s) and/or IDS Provider(s)
fail to comply with the terms of Section 26.2 above, HUMANA may, at its sole
discretion pend payment of monies to IDS and/or IDS Hospital(s), IDS
Physician(s) and/or IDS Provider(s) until completed claims are submitted
electronically. In no event will HUMANA’s Members be responsible for monies in
addition to those Copayments due under the applicable Member health care
benefits contract.
26.4 IDS agrees and shall require IDS Hospitals, IDS Physicians and IDS
Providers to agree to submit all fee-for-service claims eligible for
reimbursement as provided under this Agreement within sixty (60) days from the
date of service. HUMANA may, at its sole discretion, deny payment for such
fee-for-service claim(s) received after sixty (60) days from the date of
service. IDS acknowledges and agrees and shall require IDS Hospitals, IDS
Physicians and IDS Providers to acknowledge and agree that at no time shall
HUMANA’s Members be responsible for any payments in addition to applicable
Copayment

24



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
for Covered Services provided to such Members. In the event the penalty
described herein is effected, the Member’s Copayment, if any, shall be adjusted
accordingly.
26.5 In the event that IDS or an IDS Hospital(s), IDS Physician(s) and/or IDS
Provider(s), as applicable, are reimbursed for Covered Services on a capitated
basis, and no claims for services will be submitted at the time of service, IDS
agrees and shall require IDS Hospitals, IDS Physicians and/or IDS Providers to
provide HUMANA accurate and complete information (“Encounter Data”) regarding
the provision of Covered Services to Members in a form to be mutually agreed to
by both HUMANA and IDS. Encounter Data shall include at a minimum Member
identification, IDS Hospital, Physician, or Provider tax identification number,
date of service, all applicable CPT-4 and ICD-9 codes or other accepted
identifier codes, and usual and customary charges.
26.6 IDS acknowledges and agrees, and shall require IDS Hospitals, IDS
Physicians and IDS Providers, as applicable, to acknowledge and agree that such
Encounter Data shall be provided to HUMANA on a monthly basis on or before the
last day of each month for encounters occurring in the immediately preceding
month. In the event IDS and/or IDS Hospital(s), IDS Physician(s) and/or IDS
Provider(s) fail to provide, or arrange for the provision of, the Encounter Data
by the date specified above, and upon HUMANA’s notice to IDS of such failure,
IDS shall have thirty (30) days from the date of said notice to develop a
corrective action plan acceptable to HUMANA to ensure compliance with the timely
submission of Encounter Data. In the event the corrective action plan is
unacceptable to HUMANA, or the plan fails to correct the problem within sixty
(60) days of implementation of the corrective action plan, HUMANA may, at its
sole discretion: (i) withhold IDS’s and/or IDS Hospitals’, IDS Physicians’ or
IDS Providers’, as applicable, subsequent payments; or (II) pend payment of
monies owed until such Encounter Data is submitted to HUMANA in an acceptable
form or (III) terminate this Agreement upon at least sixty (60) days written
notice to IDS.
26.7 IDS shall require IDS Physicians and IDS Providers to use the most current
procedural terminology (CPT) codes on all forms. IDS shall require IDS
Physicians and IDS Providers to abide by all CPT codes for rules and guidelines
that are applicable (including inclusive procedure codes).
26.8 HUMANA will deduct from payments to IDS or IDS Hospitals, IDS Physicians or
IDS Providers, as applicable, the cost of any non-covered service and Copayment
amounts required by the applicable HUMANA health benefits

25



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
contract. Amounts deducted for the non-covered services and Copayment will be
determined on the basis of the applicable Member health benefits contract.

26



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
26.9 IDS shall be notified in writing by HUMANA of any monies IDS or IDS
Hospital(s), IDS Physician(s) or IDS Provider(s) may owe HUMANA, for any reason,
and IDS shall have thirty (30) days from receipt of such notification to refund
monies owed to HUMANA. If there is a dispute as to monies owed to HUMANA, IDS
shall provide a written response to HUMANA outlining the specific nature of such
dispute within such thirty (30) day notice period. Notwithstanding the above,
IDS authorizes and shall require IDS Hospitals, IDS Physicians and IDS Providers
to authorize HUMANA to deduct monies that may otherwise be due and payable to
HUMANA from any outstanding monies that HUMANA may, for any reason, owe to IDS,
IDS Hospitals, IDS Physicians or IDS Providers, as applicable.
26.10 IDS agrees and shall require IDS Hospitals, IDS Physicians, and IDS
Providers to agree that HUMANA may make retroactive adjustments to the payment
and funding amounts outlined in Attachment E for changes in enrollment and other
business reasons including but not limited to claims payment errors, data entry
errors, capitation errors and incorrectly submitted claims.

27.   IDS GUARANTEE       IDS shall provide HUMANA with a performance and
financial guarantee under the terms and in an amount agreed upon by the parties,
and secured through a letter of credit, performance bond, or other acceptable
instrument approved by HUMANA, attached hereto and incorporated herein as
Attachment J. Such guarantee shall be provided to HUMANA prior to the execution
of this Agreement to ensure the performance of IDS’s obligations hereunder and
payment of any deficits that may occur in the IDS Settlement Fund.   28.  
COORDINATION OF BENEFITS/RECOVERY RIGHTS       28.1 Payment for Covered Services
provided to each Member are subject to reimbursement or subrogation with other
benefits payable or paid to or on behalf of the Member, and to HUMANA’s rights
of recovery in other party liability situations. IDS agrees and/or shall require
IDS Hospitals, IDS Physicians and IDS Providers to agree to accept any HUMANA
capitation or other payment amounts due under this Agreement, plus any
Copayments due from Member, as payment in full for all Covered Services provided
to Members, and IDS hereby and shall require IDS Hospitals, IDS Physicians and
IDS Providers to hereby assign to HUMANA all IDS’s and/or IDS Hospitals’, IDS
Physicians’ and/or IDS

27



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
Providers’ recovery, reimbursement or subrogation rights along with other
benefits that may be payable with respect to a Member.
28.2 In cases where a Member has coverage, other than with HUMANA, which
requires or permits coordination of benefits from a third party payor in
addition to HUMANA, HUMANA will coordinate its benefits with such other
payor(s). HUMANA will pay the lesser of (I) the amount due under this Agreement,
or (II) the amount due under this Agreement less the amount payable or to be
paid by the other payor(s), or (III) the difference between allowed billed
charges and the amount paid by the other payor(s). In the event Medicare is the
primary payor, HUMANA shall pay IDS and/or IDS Hospitals, IDS Physicians and/or
IDS Providers, as applicable, the amount of deductible, coinsurance and/or other
plan benefits which are not covered services under Title XVIII of the Social
Security Act, as amended, subject to the benefit limits and applicable rates of
the applicable health care benefits contract. In no event will HUMANA pay a
monetary amount which when combined with payments from the other payor(s)
exceeds the contracted rate provided in this Agreement. HUMANA will in all cases
coordinate benefits payments in accordance with applicable statutes, laws, rules
and regulations and in accordance with its health care benefit contracts.
28.3 IDS agrees and shall require IDS Hospitals, IDS Physicians and IDS
Providers to use their best efforts to determine the availability of other
benefits, including other party liability, and to obtain any information or
documentation required by HUMANA to facilitate HUMANA’s coordination of such
other benefits.

29.   NO LIABILITY TO MEMBERS FOR CHARGES       29.1 IDS agrees and shall
require IDS Hospitals, IDS Physicians, and IDS Providers to agree that in no
event, including, but not limited to non-payment by HUMANA, HUMANA’s insolvency
or breach of this Agreement shall IDS, IDS Hospitals, IDS Physicians, or IDS
Providers bill, charge, collect a deposit from, seek compensation, remuneration
or reimbursement from, or have any recourse against Members of HUMANA or persons
other than HUMANA acting on their behalf for Covered Services provided pursuant
to this Agreement. This provision shall not prohibit collection of any
non-covered service or Copayment amounts in accordance with the terms of the
Members health care benefits contract and with the terms of this Agreement.    
  29.2 IDS agrees and shall require IDS Hospitals, IDS Physicians, and IDS
Providers to agree that in the event of HUMANA’s insolvency or other cessation
of operations, benefits to Members will continue through the period for which

28



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
premium has been paid and benefits to Members confined in an inpatient facility
on the date of insolvency or other cessation of operations will continue until
their discharge.
29.3 IDS further agrees and shall require IDS Hospitals, IDS Physicians, and IDS
Providers to further agree that (I) this provision shall survive the termination
of this Agreement regardless of the cause giving rise to termination and shall
be construed to be for the benefit of the Members (II) this provision supersedes
any oral or written contrary agreement now existing or hereafter entered into
between IDS, IDS Hospitals, IDS Physicians, or IDS Providers and Member or
persons acting on their behalf, and (III) this provision shall apply to all
employees and subcontractors of IDS, IDS Hospitals, IDS Physicians and IDS
Providers, and IDS shall obtain from such persons specific agreement to this
provision.
29.4 Any modification, addition, or deletion of Article 29 of this Agreement
shall not become effective until after the Commissioner of Insurance has given
HUMANA written notice of approval of such proposed changes, or such changes are
deemed approved in accordance with State laws.

30.   MOST FAVORABLE AGREEMENTS       If during the term of this Agreement, IDS
enters into any contract or other arrangement under which the IDS renders and/or
provides for the provision of medical services through its IDS Hospitals, IDS
Physicians and IDS Providers at a discount rate, differential, or other
allowance which is more favorable than the payment method set out in Attachment
E, then the IDS shall immediately notify HUMANA, in accordance with Article 46,
and HUMANA shall be entitled to such discount rate, differential, or other
allowance effective as of the effective date of such contract or arrangement.
This provision shall not apply to medical-services provided under any government
program.   31.   CONFLICT OF INTEREST       31.2 IDS hereby represents and
warrants that except as disclosed in Attachment G, IDS, including all Principals
of IDS, and IDS Hospitals, IDS Physicians and IDS Providers do not have an
interest, directly, or indirectly, in any manner, as a partner, officer,
director, including but not limited to medical director, shareholder of more
than five percent (5%) of the entity’s outstanding shares, financial, business
and/or medical advisor, employee, or in any other employed, managerial,
advisory, fiscal, ownership or control capacity, in any other health maintenance
organization, prepaid health plan, or similar entity

29



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
providing prepaid health services, and/or any affiliated companies thereof,
hereafter referred to as “Competitive Plan”.
31.2 IDS agrees that IDS has a continuing obligation to update any and all
information in Attachment G and to notify HUMANA immediately of any changes
herein.

32.   ACCESS TO INFORMATION       32.1 Upon request, IDS agrees and shall
require IDS Hospitals, IDS Physicians and IDS Providers to agree that HUMANA, or
its designee, shall have access and an opportunity to thoroughly examine during
normal business hours, on at least twenty-four (24) hours advance notice, or
such shorter notice as may be imposed on HUMANA by a federal or state regulatory
agency or accreditation organization, the facilities, books, records, and
operations of IDS, IDS Hospitals, IDS Physicians, and IDS Providers, and any
related organization or entity as they apply to the obligations of IDS, IDS
Hospitals, IDS Physicians and IDS Providers under this Agreement. Related
organization or entity shall be defined as (I) having influence or ownership or
control and (II) either a financial relationship or a relationship for rendering
of services. The purpose of this requirement is to permit HUMANA the right to
assure compliance with all financial, operational, quality assurance, as well as
any and all other obligations required of IDS, IDS Hospitals, IDS Physicians,
and/or IDS Providers under this Agreement. IDS shall require IDS Hospitals, IDS
Physicians and IDS Providers to consent to such access as a condition of its
agreement with IDS.       32.2 Failure to comply with any request for access, by
HUMANA or its designees, within seven (7) days of receipt of notification shall
be considered a material breach of this Agreement.   33.   NEW PRODUCTS/PAYMENT
MECHANISMS       During the term of this Agreement, HUMANA may develop/implement
new products and/or payment mechanisms, from time to time. Should HUMANA elect
to offer such new product and/or payment mechanism to IDS, IDS shall be provided
with thirty (30) days written notice prior to the implementation of such new
product and/or payment mechanisms. If IDS does not object to the implementation
of such new product or payment mechanism within such thirty (30) day notice
period, IDS shall be deemed to have accepted the new product and/or payment
mechanism. In the event IDS does object to any such new product and/or payment
mechanism, the parties shall confer in good faith to

30



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
reach agreement. If such an agreement cannot be reached, such new product and/or
payment mechanism shall not be subject to this Agreement. Further, in the event
that such agreement is not reached, IDS agrees to waive any non-compete or
exclusivity arrangement between IDS and IDS Physicians, and that HUMANA may, at
its sole discretion, negotiate contracts with the individual IDS Hospitals, IDS
Physicians and IDS Providers directly for such new product(s) or payment
mechanism(s) upon fourteen (14) calendar days notice to IDS.

34.   ASSIGNMENT AND DELEGATION       34.1 This Agreement is entered into to
secure the services of IDS, IDS Hospitals, IDS Physicians, and IDS Providers.
Accordingly, any assignment or delegation by IDS, IDS Hospitals, IDS Physicians,
or IDS Providers of all or any part of its/his/her interest under this Agreement
shall require the prior written consent of HUMANA, which consent may be granted
or denied in HUMANA’s sole and complete discretion. As used in this paragraph,
the term “assignment” shall also include a change of control in IDS, IDS
Hospitals, IDS Physicians, and/or IDS Providers by merger, consolidation,
transfer, or the sale of thirty-three percent (33%) or more stock or other
ownership interest in IDS, IDS Hospitals, IDS Physicians, and/or IDS Providers.
In the event that HUMANA consents to any such assignment, IDS agrees that such
assignment of this Agreement and the concomitant rights and obligations
hereunder shall be a condition precedent to any such assignment. Any attempt to
assign interest under this Agreement without complying with the terms of this
provision shall be void and of no effect, and HUMANA may, at its option, elect
to terminate this Agreement without any further liability or obligation to IDS,
IDS Hospitals, IDS Physicians’ or IDS Providers. HUMANA may assign this
Agreement to any purchaser of all or a substantial portion of HUMANA’s book of
business in respect of which this Agreement is executed, or to any affiliate of
HUMANA, provided that the assignee agrees to assume HUMANA’s obligations under
this Agreement.       34.2 Should HUMANA consent to IDS’s, IDS Hospitals’, IDS
Physicians’, and/or IDS Providers’ assignment or delegation of all or any
portion of their obligations under this Agreement, any potential assignee shall
agree to comply with all the terms and conditions of this Agreement through the
term of the Agreement in force at the time of the proposed assignment plus one
(1) additional year.

31



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT

35.   TERM AND TERMINATION OF AGREEMENT       This Agreement shall be effective
only if and when HUMANA has separately notified IDS of its acceptance of IDS
Physicians’ applications. Term and termination of Agreement shall be defined as
outlined in Attachment F.   36.   COMPLIANCE WITH REGULATORY REQUIREMENT      
36.1 IDS acknowledges, understands and agrees that this Agreement is subject to
the review and approval of the applicable state regulatory agencies. Any
modification of this Agreement requested by the agencies shall be incorporated
as provided in Article 37 of this Agreement.       36.2 IDS, IDS Hospitals, IDS
Physicians, and IDS Providers shall be bound by and comply with the provisions
of applicable state and federal laws, rules and regulations. If IDS, IDS
Hospitals, IDS Physicians, and/or IDS Providers violate any of the provisions of
applicable state and federal laws, rules and regulations or commit any act or
engage in any conduct for which the medical provider’s license to practice or
the institution’s license to conduct business is revoked or suspended by any
state in which IDS, IDS Hospitals, IDS Physicians, and/or IDS Providers are
licensed or registered, or otherwise is disciplined by any regulatory agency or
any professional organization, then HUMANA may terminate this Agreement
immediately or HUMANA may terminate any individual medical provider or
individual institution immediately as a HUMANA Participating Provider under this
Agreement.   37.   SEVERABILITY       If any part of this Agreement should be
determined to be invalid, unenforceable, or contrary to law or professional
ethics, that part shall be reformed, if possible, to conform to law and ethics,
and if reformation is not possible, that part shall be deleted, and the other
parts of this Agreement shall remain fully effective.   38.   NOTIFICATION OF
IMPAIRMENT       38.1 IDS shall and shall require IDS Hospitals, IDS Physicians
and IDS Providers to notify HUMANA immediately at any time if IDS and/or IDS
Hospitals, IDS Physicians, and/or IDS Providers: I) makes an assignment for the
benefit of its creditors; II) becomes unable to pay its debts when due; III) a
petition for bankruptcy is filed, whether voluntary or involuntary and/or IV)
IDS, IDS Hospital,

32



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
IDS Physician, and/or IDS Provider is otherwise financially impaired and is
unable to perform its duties hereunder.
38.2 HUMANA shall notify IDS immediately at any time if HUMANA, as applicable
under this Agreement,: I) makes an assignment for the benefit of its creditors;
II) becomes unable to pay its debts when due; III) a petition for bankruptcy is
filed for HUMANA, whether voluntary or involuntary; and/or IV) HUMANA is
otherwise financially impaired and is unable to perform its duties hereunder.

39.   RIGHT TO CONTRACT       39.1 IDS agrees that HUMANA shall be entitled to
enter into contract negotiations with IDS Hospitals, IDS Physicians and IDS
Providers and that such IDS providers shall be entitled to enter into contracts
with HUMANA for the direct provision of services to Members, and that IDS hereby
agrees that any covenant not to compete or exclusivity arrangement between IDS
and such IDS providers as it relates to HUMANA, is waived: (I) at the election
of the IDS Hospital, IDS Physician or IDS Providers ; or (II) upon dissolution
of IDS; or (III) in the event of notice of termination of this Agreement.      
39.2 Further, IDS agrees that HUMANA may enter into contract negotiations with
IDS Hospitals, IDS Physicians and IDS Providers at any time for the provision of
medical services to HUMANA Members not covered under this Agreement.      
39.3 Notwithstanding anything to the contrary above, this Article 39 shall apply
to IDS Hospitals, Physicians or Providers directly employed or owned by IDS only
in the event such IDS Hospital(s), IDS Physician(s) and/or IDS Provider(s)
terminate their employment with IDS and/or ownership by IDS, as applicable,
regardless of the cause giving rise to such termination.   40.   INFORMATION    
  Subject to applicable legal limitations, IDS and HUMANA mutually agree to
share information necessary for the parties to meet their obligations under this
Agreement, including but not limited to financial arrangements the parties may
have with other health care Providers and claims data regarding the provision of
services to HUMANA Members covered under this Agreement. The parties agree that
any such information shared will be held in strict confidence and shall not be
disclosed to any third party without the express written consent of the

33



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
other party, except in response to valid court order or when disclosure is
required by a governmental agency.

41.   NON-COMPETE       41.1 During the term of this Agreement and for the one
(1) year period following termination of this Agreement, regardless of the cause
giving rise to such termination, IDS agrees and shall require IDS Hospitals, IDS
Physicians and IDS Providers to agree that it is in their respective legitimate
business interests to enter into the following restrictive covenants, such
interests being the preservation and fostering of goodwill and the substantial
business and other relationships the parties have with their respective Members,
customers, providers, patients and others. Therefore, the parties agree to the
following:       41.1.1 IDS agrees and shall require IDS Hospitals, IDS
Physicians and IDS Providers to agree not to, directly or indirectly: (I) engage
in any activities which are in competition with HUMANA’s comprehensive health
insurance, health maintenance organization or comprehensive benefit plans
business, including but not limited to obtaining a license to become a managed
health care plan offering HMO or POS products; or (II) acquire, manage,
establish or otherwise have any direct or indirect interest in any provider
sponsored organization and/or network (such organization or network commonly and
hereinafter referred to as a “PSN”), as now or in the future defined or
authorized by HCFA or any other federal or state agency or enabling legislation
or regulation, for the purpose of administering, developing, implementing or
selling Medicare, Medicaid or other government sponsored health insurance or
benefit plans; (III) contract nor affiliate with another party which is a
licensed managed care organization, where such affiliation or contract is for
the purpose of offering and sponsoring HMO or POS managed health care products
to be marketed and (IV) not to enter into agreements with other managed care
entities and/or insurance companies and/or provider sponsored
networks/organizations for the provision of health care services to Medicare
HMO, Medicare POS and/or other Medicare replacement patients, at the same office
sites where services are to be provided to HUMANA Members and as listed in
Attachment C of this Agreement or at other office sites within a five (5) mile
radius of said office sites listed in Attachment C. Notwithstanding the above,
should IDS offer and/or contract or affiliate with another party for the purpose
of sponsoring HMO or POS managed health care products at any of its locations,
HUMANA, at its sole discretion, may terminate this Agreement upon ninety
(90) days notice to IDS.

34



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT

42.   PATIENT SELF DETERMINATION ACT       IDS acknowledges and agrees and shall
require IDS Hospitals, IDS Physicians, and IDS Providers to acknowledge and
agree to comply with the laws of Florida respecting advance directives as
defined in the Patient Self Determination Act (P.L 101-508). An advance
directive, being for example a living will or a durable power of attorney, in
which an individual makes decisions concerning medical care, including the right
to refuse medical or surgical treatment.   43.   RIGHT OF INJUNCTION       In
the event of an actual or threatened breach of this Agreement, HUMANA shall be
entitled to seek an injunction enforcing this Agreement in addition to all other
remedies available at law.   44.   GOVERNING LAW       44.1 This Agreement shall
be governed by and construed in accordance with the laws of the State of
Florida. In the event of a conflict between the terms of this Agreement and any
IDS and/or IDS Hospital, IDS Physician, and/or IDS Provider agreement, the terms
of this Agreement shall control.       44.2 Further, IDS acknowledges and agrees
and shall require IDS Hospitals, IDS Physicians and IDS Providers to acknowledge
and agree that in the event of any conflict between IDS subcontracts with IDS
Hospitals, IDS Physicians and IDS Providers and state and/or federal laws, rules
and regulations to which HUMANA is subject, such state and/or federal laws,
rules and regulations shall control.   45.   WAIVER       Waiver, whether
expressed or implied, of any breach of any provision of this Agreement shall not
be deemed to be a waiver of any other provision or a waiver of any subsequent
breach of the same provision. In addition, waiver of one of the remedies
available to either party in the event of a default or breach of this Agreement
by the other party shall not at any time be deemed a waiver of a parry’s right
to elect such remedy(ies) at any subsequent time if a condition of default
continues or recurs.

35



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT

46.   NOTICES       Any notices, requests, demands or other communications,
except notices of changes in policies and procedures pursuant to Article 7,
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been given: (I) on the date of personal delivery, or
(II) provided such notice, request, demand or other communication is received by
the party to which it is addressed in the ordinary course of delivery: (i) on
the third day following deposit in the United States mail, postage prepaid, by
certified mail, return receipt requested, (ii) on the date of transmission by
telegram, cable, telex or facsimile transmission, or (iii) on the date following
delivery to a nationally recognized overnight courier service, each addressed to
the other party at the address set forth below their respective signatures to
this Agreement, or to such other person or entity as either party shall
designate by written notice to the other in accordance herewith. Unless a notice
specifically limits its scope, notice to any one party included in the term
“HUMANA” or “IDS” shall constitute notice to all parties included in the
respective terms.   47.   CONFIDENTIALITY       IDS agrees to maintain in strict
confidence the contents of this Agreement and any information regarding any
dispute arising out of this Agreement, and agree not to disclose the contents of
this Agreement or information regarding any dispute arising out of this
Agreement to any third party without the express written consent of HUMANA,
except pursuant to a valid court order, or when disclosure is required by a
governmental agency Notwithstanding anything to the contrary herein, the parties
acknowledge and agree that IDS Physicians may discuss the reimbursement
methodology included herein with Members requesting such information   48.  
COUNTERPARTS AND HEADINGS       48.1 This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which
together constitute one and the same instrument.       48.2 The headings in this
Agreement are for reference purposes only and shall not constitute a part
hereof.

36



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT

49.   INCORPORATION OF ATTACHMENTS       Attachments A, B, C, D, E, F, G, H, J,
K and L are incorporated herein by reference and made a part of this Agreement.
  50.   FORCE MAJEURE       No party to this Agreement shall be deemed to breach
its obligations under this Agreement if that party’s failure to perform under
the terms of this Agreement is due to any act of God, riot, war or natural
disaster.   51.   ENTIRE AGREEMENT       This Agreement, including Cover Sheet,
Manuals, the Attachments and Amendments hereto, and the documents incorporated
herein, constitutes the entire Agreement between HUMANA and IDS with respect to
the subject matter hereof, and it supersedes any other medical services
agreement, oral or written, between HUMANA and IDS.   52.   MODIFICATION OF THIS
AGREEMENT       IDS acknowledges and agrees and shall require IDS Hospitals, IDS
Physicians and IDS Providers to acknowledge and agree that this Agreement may be
amended or modified in writing as mutually agreed upon by HUMANA and IDS. In
addition, HUMANA may modify or amend this Agreement upon thirty (30) days
written notice to IDS and, if applicable, the compensation rates identified
herein shall be adjusted accordingly. Failure of IDS to object to such
modification during the thirty (30) day notice period shall constitute
acceptance of such modification. If IDS objects to such modification or
amendment, notwithstanding any provision in this Agreement to the contrary,
HUMANA may terminate this Agreement upon ninety (90) days written notice to IDS.

37



--------------------------------------------------------------------------------



 



INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
IN WITNESS WHEREOF, the parties have the authority necessary to bind the
entities identified herein and have executed this Agreement to be effective as
of this First day of April, 1999, thereafter known as the “Effective Date”. It
is provided, however, that HUMANA’s execution of this Agreement shall not
constitute the acceptance required to make this Agreement effective pursuant to
Article 8 of this Agreement.

                      HUMANA:       IDS:        
 
                   
By:
  /s/ Thomas C. Wyss
 
      By:   /s/ Luis Cruz
 
   
Print Name:
  Thomas C. Wyss       Print Name:   Luis Cruz    
Title:
  Executive Director       Title:   President    
Date:
          Date:   4/2/99    
 
                   

     
Address for Notice:
  Address for Notice:
Humana Health Care Plans
  MIAMI DADE HEALTH & REHAB
3400 Lakeside Drive
   
Miramar, Florida 3027
  2600 W. FLAGLER ST.
 
  MIAMI Florida 33135
Attn: Executive Director
  ATT. President

Copy to:
Humana Inc.
500 West Main Street
Louisville, KY 40202
Attn: Law Department

38



--------------------------------------------------------------------------------



 



SECOND AMENDMENT
TO INTEGRATED DELIVERY SYSTEM PARTICIPATION
(“IDS”)AGREEMENT
     THIS AMENDMENT is entered into this 29 day of June, 1999, by and between
Miami Dade Health & Rehabilitation Services, Inc. (“MDHRS”) and Humana Medical
Plan, Inc., PCA Health Plans of Florida, Inc., Family Health Plan, Inc., Humana
Health Insurance Company of Florida, Inc., Humana Insurance Company, Employers
Health Insurance Company and PCA Life Insurance Company and their affiliates who
underwrite or administer health benefit plans (collectively, “HUMANA”).
STATEMENT OF INTENT
     WHEREAS, the parties entered into an IDS Agreement effective April 1,1999
(“Agreement”); and
     WHEREAS, the parties desire to amend the terms of the Agreement
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the parties hereto
agree as follows:

  1.   Attachment M-l Facility and Personnel Provisions shall be added to the
Agreement.     2.   Attachment N Performance Standards shall be added to the
Agreement.     3.   The effective date of this Amendment shall be June 1, 1999.
    4.   Definitions: Capitalized terms not otherwise defined herein are defined
as set forth in the Agreement.     5.   Incorporation by Reference. It is the
intent of the parties that this Amendment be incorporated into the Agreement and
that both be read as one Agreement.

    IN WITNESS WHEREOF, the parties have executed the Amendment the day and year
first above written.

                      HUMANA       MDHRS    
 
                   
By:
  -s- Thomas C. Wyss
 
      By:   -s- Luis Cruz
 
    Print Name: Thomas C. Wyss       Print Name: Luis Cruz     Title: Executive
Director       Title: President     Date: 6/29/99       Date: 6-29-99    

[SEAL]

 



--------------------------------------------------------------------------------



 



AMENDMENT
TO INTEGRATED DELIVERY SYSTEM PARTICIPATION AGREEMENT
     THIS AMENDMENT is entered into this 1st day of July, 2002 by and between
Miami Dade Health & Rehabilitation Services, Inc. and Humana Medical Plan, Inc.,
PCA Health Plans of Florida, Inc., Family Health Plan, Inc., Humana Health
Insurance Company of Florida, Inc., Humana Insurance Company, Employers Health
Insurance Company and PCA Life Insurance Company an their affiliates who
underwrite or administer health benefit plans (collectively, “HUMANA”).
STATEMENT OF INTENT
     WHEREAS, the parties entered into a/an Integrated Delivery System
Participation Agreement effective 4/1/1999 (“Agreement”); and
     WHEREAS, the parties desire to amend the terms of the Agreement
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the parties hereto
agree as follows:

  1.   The effective date of this Amendment shall be July 1st ,2002.
    2.   Amend Exhibit M-1 to add the following facility:

30334 Old Dixie Hwy
Honestead, Florida 33033
Telephone: (305) 245-0200
Hours of Operation: Monday – Friday 8:30 a.m. to 5:00 p.m.

  3.   Definitions: Capitalized terms not otherwise defined herein are defined
as set forth in the Agreement.     4.   Incorporation by Reference. It is the
intent of the parties that this Amendment be incorporated into the Agreement and
that both be read as one Agreement.

    IN WITNESS WHEREOF, the parties have executed the Amendment the day and year
first above written.

                      HUMANA       MIAMI DADE HEALTH & REHABILITATION SERVICES,
INC.    
 
                   
By:
  /s/
 
      By:   /s/ Luis Cruz
 
    Print Name:       Print Name: Luis Cruz     Title: VP       Title: President
    Date: 7/25/02       Date: 7/24/2002    

 